DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 102 rejections, made in the previous Office Action are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated August 30, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Spendlove (USPN 5,202,169).

Spendlove discloses an adhesive piece for adhesive connection of material webs (Figure 4; Abstract), the adhesive piece comprising:  an adhesive compound carrier which bears adhesive compound on two opposite 5sides (Figure 2, #12 and 18); and at least one release liner which originally covers, at least in regions, the adhesive compound carrier and also the adhesive compound present there (Figure 4, #54 and 52), the at least one release liner protruding at least in regions beyond the adhesive compound carrier (Figure 4, #54 and 52), 10the at least one release liner being  removable by a release liner removal apparatus (Figure 4, #54 and 52; Column 7, line 61 to Column 8, line 6, wherein fingers would be the removal apparatus), the at least one release liner protruding in relation to the adhesive compound carrier in a longitudinal direction at least in regions, the at least one release liner protruding laterally in relation to the adhesive compound carrier in a transverse direction at least in regions (Figure 4, #54 and 52; Column 8, lines 15 – 17) as in claim 1. With respect to claim 5, the adhesive piece further comprising an inner adhesive surface for adhesive connection to a material web (Figure 2, #12 and 18). Regarding claim 6, the at least one release liner originally covers an outer adhesive surface situated opposite the inner adhesive surface (Figure 4, #54 and 52). For claim 17, a portion of the at least one release liner is located at a spaced location from the adhesive compound carrier in the longitudinal direction, wherein another portion of the at least one release liner is located at a 6spaced location from the adhesive compound carrier in the transverse direction (Figure 4, #54 and 52). In claim 18, a portion of the at least one release liner extends beyond the adhesive compound carrier in the longitudinal direction, wherein another portion of the at least one release liner extends beyond the adhesive compound carrier in the transverse direction (Figure 4, #54 and 52). With regard to claim 19, the transverse direction is perpendicular to the longitudinal direction (Figure 4, #54 and 52). As in claim 20, the adhesive compound is configured to adhesively connect the material webs (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lanfranconi (USPGPub 2013/0183473 A1) in view of Rome (USPN 9,181,459).

Lanfranconi discloses an adhesive piece for adhesive connection of material webs (Abstract; Figures) comprising an adhesive compound carrier which bears adhesive com5pound on two opposite sides (Figure 1, #120, #230, and #110, 130, 220, 210), and b) having at least one release liner (Figure 1, #121) which originally covers, at least in regions, the adhesive compound carrier and also the adhesive compound present there (Figure 1, #121, 120 and #110, 130, 220, 210),the at least one release liner protruding at least in regions beyond the adhesive compound 10carrier (Figure 1, #123), the at least one release liner being removable by a release liner removal apparatus (Figure 1, #123, wherein fingers are the removal apparatus) as in claim 1. For claim 5,5 an inner adhesive surface for adhesive connection to a material web (Abstract). In claim 6, the at least one release liner originally covers an outer adhesive surface situated op10posite the inner adhesive surface (Figure 1, #121). However, Lanfranconi fails to disclose the at least one release liner protruding in relation to the adhesive compound carrier in a longitudinal direction at least in regions, the at least one release liner protruding laterally in relation to the adhesive compound carrier in a transverse direction at least in regions, a portion of the at least one release liner is located at a spaced location from the adhesive compound carrier in the longitudinal direction, wherein another portion of the at least one release liner is located at a 6spaced location from the adhesive compound carrier in the transverse direction, a portion of the at least one release liner extends beyond the adhesive compound carrier in the longitudinal direction, wherein another portion of the at least one release liner extends beyond the adhesive compound carrier in the transverse direction, the transverse direction is perpendicular to the longitudinal direction, and the adhesive compound is configured to adhesively connect the material webs.

Rome teaches an adhesive piece for adhesive connection of material webs (Abstract; Figures) comprising an adhesive compound carrier which bears adhesive com5pound (Abstract), having at least one release liner protruding in relation to the adhesive compound carrier in a longitudinal direction at least in regions (Figure 2A, #112), the at least one release liner protruding laterally in relation to the adhesive compound carrier in a transverse direction at least in regions (Figure 2A, #112), a portion of the at least one release liner is located at a spaced location from the adhesive compound carrier in the longitudinal direction (Figure 2A, #112), wherein another portion of the at least one release liner is located at a 6spaced location from the adhesive compound carrier in the transverse direction (Figure 2A, #112), a portion of the at least one release liner extends beyond the adhesive compound carrier in the longitudinal direction (Figure 2A, #112), wherein another portion of the at least one release liner extends beyond the adhesive compound carrier in the transverse direction (Figure 2A, #112), the transverse direction is perpendicular to the longitudinal direction (Figure 2A, #112), and the adhesive compound is configured to adhesively connect the material webs (Figure 2A, #112) for the purpose of allowing proper alignment and removal of the release liner from the adhesive composition (Column 6, lines 34 – 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a release liner protruding in both the longitudinal and lateral directions in Lanfranconi in order to allow proper alignment and removal of the release liner from the adhesive composition as taught by Rome.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6 and 17 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to Applicant’s argument that Lanfranconi fails to disclose the release liner protruding in both the longitudinal and lateral directions, please see the new rejection in view of Rome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
Primary Examiner, Art Unit 1788                                                                                                                                                                                            September 9, 2022